June 11, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     MIGUEL ANGEL GONZALEZ GUILBOT AND CARLOS ALBERTO
                GONZALEZ GUILBOT, Appellants

NO. 14-15-00334-CV                          V.

   WILLIAM PAKALKA, FULBRIGHT & JAWAROSKI, L&T AMERICAN
  CORPORATION, TG INTERAMERICA CORPORATION, FRANCEVILLE
  INTERNATIONAL, INC., AND ARKHANGEL INTERNATIONAL, INC.,
                           Appellees
               ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on April 10, 2015. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Miguel Angel Gonzalez Guilbot and Carlos Alberto Gonzalez Guilbot.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.